Citation Nr: 0735987	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The veteran's service-connected disorders include 
incomplete paralysis of the left sciatic nerve (60 percent); 
a shell fragment wound of the left buttock (Muscle Group 
XVII) extending to the thigh posteriorly (20 percent); scars 
involving the lateral aspect of the left leg, right thigh, 
and buttock (10 percent); and right scapular scars, residuals 
of a shell fragment wound of the right foot, and residuals of 
a shell fragment wound involving the bladder (all zero 
percent).  

2.  The veteran's combined disability evaluation is 70 
percent.

3.  The competent medical evidence of record does not support 
the conclusion that the veteran's service-connected disorders 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
October 2003.  The RO did not list TDIU as an issue on the 
first page of the letter, but this claim was fully addressed 
on the second page; moreover, the veteran was furnished with 
a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) and advised to fill it 
out, which he did in December 2003.  As this letter was 
issued prior to the appealed rating decision, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, the veteran was notified of his current evaluations, 
the effective dates for those evaluations, and his combined 
disability evaluation in the appealed April 2004 rating 
decision.  The Board finds that this action effectively 
satisfies VA's requirements in view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran was afforded a 
comprehensive VA examination in conjunction with this appeal 
in November 2003, and he has not asserted that his disorders 
have worsened since that examination.  See VAOPGCPREC 11-95 
(April 7, 1995) (the length of time since the last 
examination, in and of itself, does not warrant a further 
examination in terms of determining a disability evaluation, 
unless the veteran asserts that his disability has since 
worsened).  
 
In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
include incomplete paralysis of the left sciatic nerve (60 
percent); a shell fragment wound of the left buttock (Muscle 
Group XVII) extending to the thigh posteriorly (20 percent); 
scars involving the lateral aspect of the left leg, right 
thigh, and buttock (10 percent); and right scapular scars, 
residuals of a shell fragment wound of the right foot, and 
residuals of a shell fragment wound involving the bladder 
(all zero percent).  
His combined disability evaluation is 70 percent.  See 38 
C.F.R. §§ 4.16(a), 4.25.  This evaluation meets the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether these disabilities, in and of themselves, precludes 
the veteran from securing or following a substantially 
gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background. In his December 2003 
application, the veteran confirmed that he last worked, as a 
lift truck operator, in April 1986.  He also noted that he 
had education only through grade 7.

In conjunction with his claim, the veteran underwent a VA 
examination in November 2003.  This examination revealed 
absent ankle jerk in both extremities, reduced muscle 
strength in the left leg, particularly poor toe gait, and 
grossly impaired tandem gait with falling to the left side.  
There was diminished sensation on the outer aspect of the 
left foot.  The examiner noted a remarkable recovery, with no 
fluctuations and no current treatment.  The veteran's 
condition, involving the left sciatic nerve, was noted to 
interfere "moderately" with daily activity.

However, in December 2003, the RO received a November 2003 
statement from David M, Stein, D.O., the veteran's primary 
care internal medicine specialist.  Dr. Stein commented that 
the veteran suffered from long-term and chronic injuries from 
combat, including injury to the sciatic nerve.  This disorder 
had resulted in gait abnormalities.  Dr. Stein then went on 
to note that the veteran had more recently developed 
debilitating arthritis in his hands, wrists, and shoulders.  
As a consequence, he suffered from chronic pain that kept him 
from using his hands for any fine, controlled movements.  
Therefore, it was the opinion of Dr. Stein that it was 
impossible for the veteran to obtain gainful employment.

The Board has considered both of these opinions.  The VA 
examiner's opinion reflects that the veteran continues to 
have significant left lower extremity symptomatology, but his 
condition interfered only "moderately" with daily activity.  
The Board infers from this opinion that, in the examiner's 
view, the veteran's most prominent service-connected disorder 
would not preclude substantially gainful employment.  

The Board also finds that the VA examiner's opinion is not 
ultimately inconsistent with that of Dr. Stein, who found the 
veteran unable to obtain gainful employment.  Dr. Stein cited 
to the veteran's sciatic nerve disability, with gait 
abnormalities, but went on to stress debilitating arthritis 
affecting multiple upper extremity joints, causing chronic 
pain, and keeping the veteran from using his hands for finely 
controlled movements.  As indicated above, however, none of 
the veteran's service-connected disorders affects the joints 
of the upper extremities.  The only upper extremity disorder 
for which service connection is in effect involves only scars 
of the right scapular region, and not any underlying muscle 
or joint.  As noted above, only service-connected disorders 
may be considered in determining entitlement to TDIU, and 
service connection is not in effect for arthritis of the 
hands, wrists, or shoulders.  See 38 C.F.R. § 4.16(a).  
 
Accordingly, the Board finds that this evidence does not 
support the veteran's contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  Even assuming that the veteran's overall 
disability picture renders him unemployable, as suggested by 
Dr. Stein, the evidence of record indicates that his 
unemployability status would not have resulted but for his 
nonservice-connected arthritis of the hands, wrists, or 
shoulders.  

The Board is aware of the veteran's difficulties in seeking 
employment, as indicated in his December 2003 VA Form 21-
8940.  That having been said, the veteran, as a layperson, is 
unable to provide competent testimony as to matters which 
require medical expertise, such as the nature, extent, and 
etiology of his disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Additionally, the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to secure or follow 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the veteran is free 
to reopen his claim at any time.


ORDER

Entitlement to TDIU is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


